Citation Nr: 0102610	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for a nerve disorder 
due to an undiagnosed illness.

3.  Entitlement to service connection for depression due to 
an undiagnosed illness.

4.  Entitlement to service connection for a breathing 
impairment due to an undiagnosed illness.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for irritable bowel 
syndrome due to an undiagnosed illness.

7.  Entitlement to service connection for punctate gastritis 
due to an undiagnosed illness.


8.  Entitlement to service connection for chronic fatigue 
syndrome due to an undiagnosed illness.

9.  Entitlement to service connection for arthralgia due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran, formerly a member of the United States Army 
Reserve, had active duty for training from June to August 
1986 and from June to July 1987.  He had active duty service 
from November 1990 to July 1991, part of which was served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for the following, claimed as due to undiagnosed illness: 
headaches; a nerve disorder claimed as lower pain tolerance; 
depression; a breathing impairment; an impairment of smell; a 
digestive disorder, including irritable bowel syndrome and 
punctate gastritis; chronic fatigue syndrome claimed as a 
sleep disorder with decreased concentration; low back pain 
syndrome; arthralgia; temporomandibular joint syndrome; and 
residuals of physostigmine bromide pills, contaminated water, 
and exposure to burning oil fires, petroleum 

smoke, and blowing sand.  In the same rating decision, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD) and a personality disorder.

In a statement received by the RO in April 1998, the veteran 
withdrew his appeal concerning the following five issues:  1) 
service connection for residuals of physostigmine bromide 
pills, contaminated water, exposure to oil well fires, 
petroleum smoke, and blowing sand, due to an undiagnosed 
illness; 2) service connection for temporomandibular joint 
syndrome due to an undiagnosed illness; 3) service connection 
for impairment of smell due to an undiagnosed illness; 4) 
service connection for low back syndrome due to an 
undiagnosed illness, and; 5) service connection for a 
personality disorder.

In September 2000, a representative of the Board corresponded 
with the veteran to advise him that the following claims for 
service connection may be subject to dismissal for lack of an 
adequate substantive appeal: headaches; a nerve disorder; 
depression; PTSD; and a breathing impairment.  The veteran 
was given 60 days within which to present written argument or 
request a hearing to present oral argument on that question.  
He did not respond.  Such claims will be dismissed.

The veteran was accorded a hearing at the RO.  Records 
associated with his claims file indicate that, while such a 
hearing was held, a transcript of that hearing could not be 
prepared as a result of a malfunction of the recording 
equipment.  The veteran later canceled a subsequent hearing.


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied entitlement 
to service connection for PTSD and the following disorders, 
claimed as due to undiagnosed illness: headaches; a nerve 
disorder; depression;, and a breathing impairment.

2.  The RO notified the appellant of the July 1997 rating 
decision by a letter dated August 1, 1997.


3.  On August 18, 1997, the appellant filed a Notice of 
Disagreement (NOD) in which he expressed his disagreement 
with the July 1997 rating decision in its entirety.

4.  In September 1997, the RO issued a statement of the case 
(SOC) which addressed the issues of entitlement to service 
connection for PTSD and the following disorders, claimed as 
due to undiagnosed illness: headaches; a nerve disorder; 
depression;, and a breathing impairment.

5.  The veteran did not file a substantive appeal as to the 
issues of entitlement to service connection for PTSD and the 
following disorders, claimed as due to undiagnosed illness: 
headaches; a nerve disorder; depression; and a breathing 
impairment.

6.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

7.  The veteran's claimed chronic disability from a digestive 
disorder has been diagnosed as punctate gastritis and 
irritable bowel syndrome.

8.  The veteran's claimed chronic disability from fatigue has 
been attributed to anxiety and tension and is not manifested 
by objective indications of chronic disability.

9.  The veteran's complaints of bilateral knee pain have been 
diagnosed as chondromalacia patella.

10.  The veteran's complaints of joint pain, other than 
bilateral knee pain, are not manifested by objective 
indications of chronic disability.



CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issues of entitlement to service connection for PTSD and 
the following disorders, claimed as due to undiagnosed 
illness: headaches; a nerve disorder; depression; and a 
breathing impairment.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).

2.  Service connection is not warranted for chronic 
disability claimed as manifested by a digestive disorder 
claimed as due to undiagnosed illness and diagnosed as 
punctate gastritis and irritable bowel syndrome.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1117, 1131, 1137 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000).  

3.  Service connection is not warranted for chronic 
disability claimed as due to undiagnosed illness manifested 
by fatigue.  38 U.S.C.A. §§ 101(16), 1110, 1117, 1131, 1137 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000).   

4.  Service connection is not warranted for chronic 
disability claimed as due to undiagnosed illness manifested 
by arthralgia.  38 U.S.C.A. §§ 101(16), 1110, 1117, 1131, 
1137 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims

Appellate review of an RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after an SOC is furnished.  38 U.S.C.A. § 7105(a) (West 
1991), 38 C.F.R. § 20.200 (2000).  An NOD is a written 
communication from a claimant or his representative 
expressing 

dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2000).  A 
substantive appeal consists of a properly completed 
Department of Veterans Affairs (VA) Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (2000).  A 
substantive appeal must contain assertions concerning errors 
of law or fact in the decision concerning the issues being 
appealed.  It must be filed within 60 days of the date that 
the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305 (2000).

In 1997, the veteran filed an NOD with a July 1997 rating 
decision, in part in which the RO denied entitlement to 
service connection for PTSD and the following disorders, 
claimed as due to undiagnosed illness: headaches; a nerve 
disorder; depression; and a breathing impairment.  In 
September 1997, the RO provided him with an SOC that 
addressed such issues.  Thereafter, the veteran filed a VA 
Form 9 in which he made no assertions concerning errors of 
law or fact in the decision concerning the issues of 
entitlement to service connection for PTSD and the following 
disorders, claimed as due to undiagnosed illness: headaches; 
a nerve disorder; depression;, and a breathing impairment.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) has held that it was proper for the 
Board to dismiss the appeal of a veteran who did not file a 
timely substantive appeal and who did not request, prior to 
the expiration of the time limit for such filing, an 
extension of time within which to file a substantive appeal.  
See Roy v. Brown, 5 Vet. App. 554 (1993).  The Court opined 
that the Secretary was correct in arguing that the 
"formality" of perfecting an appeal to the Board is part of 

a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both an NOD and a formal appeal.  Id. 
at 555.

The Board finds that the veteran did not timely file a 
substantive appeal on the issues of entitlement to service 
connection for PTSD and the following disorders, claimed as 
due to undiagnosed illness: headaches; a nerve disorder; 
depression; and a breathing impairment.  The Board 
accordingly concludes that there is no appeal pending before 
it concerning the issues of entitlement to service connection 
for PTSD and the following disorders, claimed as due to 
undiagnosed illness: headaches; a nerve disorder; 
depression;, and a breathing impairment.  Accordingly such 
issues are dismissed.

II.  Claims for Service Connection due to Undiagnosed Illness

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide, in part, that where a veteran has 
served 90 days or more during a period of war or after 
December 31, 1946, and develops peptic ulcer disease to a 
degree of disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War. 


To implement the Persian Gulf War Veterans' Act, VA added the 
following (revised) regulation:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the 

earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders. 

(c) Compensation shall not be paid under 
this section: (1) if there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that 

occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or (3) if there is 
affirmative evidence that the illness is 
the result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs. 

(d) For purposes of this section: (1) the 
term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. (2) the Southwest Asia 
theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2000).

Generally, the elements of a claim for service connection for 
undiagnosed illness related to Southwest Asia service during 
the Persian Gulf War are evidence that: 1) the claimant is a 
Persian Gulf Veteran; 2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; 3) which became manifest either during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and 4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See Neumann v. West, 14 Vet. App. 12 (2000).


A.  Gastrointestinal Disorder

Service medical records show that at the time of an April 
1991 medical examination, the veteran denied a history of 
frequent indigestion and stomach, liver, or intestinal 
trouble.  He also denied stomach or belly pain, nausea, 
diarrhea, or bloody bowel movements.  On a processing out 
checklist dated in June 1991, the veteran indicated that 
while deployed in Saudi Arabia he had diarrhea, often 
accompanied by stomach trouble.  An examiner elaborated that 
the diarrhea was self limiting and resolved.

Service personnel records indicate that the veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  He contends that he has current disability from a 
gastrointestinal disorder due to undiagnosed illness.  He has 
had signs or symptoms of a gastrointestinal disorder.  He was 
hospitalized in August 1992 after he complained of tarry 
stool and of vomiting blood.  A hospital summary indicates 
that he gave a history of intermittent discomfort in the 
upper abdomen during the preceding year.  He also reported no 
prior finding of peptic ulcer disease.  He also reported a 
strong family history of peptic ulcer disease in his father 
and both maternal and paternal grandparents.  He smoked a 
pack or more of cigarettes per day.  He was described by the 
examiner as a somewhat nervous individual.  He underwent 
diagnostic esophagogastroduodenoscopy in September 1992.  The 
study revealed punctate erosion and hemorrhage ". . . which 
appeared to be acute with no evidence of active bleeding."  
The hospital discharge diagnosis was severe upper 
gastrointestinal bleeding secondary to punctate hemorrhagic 
gastritis.  The veteran was advised to stop smoking 
cigarettes and consuming alcohol.

In the claim he filed in February 1994, the veteran asserted 
that he had gastric ulcer due to consumption of contaminated 
water while in Saudi Arabia.  In March 1994, the veteran was 
tested for Hemophilus pylori bacteria and was found to be 
positive for Hemophilus pylori immunoglobulin A antibodies.  
He underwent a VA general medical examination in April 1994.  
He told the examiner that he had had recurrent episodes of 
nausea, vomiting, and diarrhea during his entire time in 
Southwest Asia.  

His present complaint was of occasional pyrosis (heartburn) 
without epigastric pain that was partially controlled by 
Pepcid.  On examination, his abdomen was soft with mild, 
generalized, upper abdominal tenderness, without rebound or 
guarding.  The pertinent diagnosis was gastrointestinal 
hemorrhage secondary to hemorrhagic gastritis and antral 
ulcers.

A private medical record dated in March 1995 contains a 
diagnosis of past history of upper gastrointestinal bleed 
secondary to ulcer disease.  The veteran has since been 
prescribed Pepcid.

The veteran underwent another VA general medical examination 
in April 1997.  At that time, he gave a history of developing 
peptic ulcer disease while in service.  After his August 1992 
episode of hematemesis, he was treated with antacids.  He 
continued to take antacids for continued symptoms of 
abdominal bloating and pain, indigestion, heartburn, 
belching, and intermittent constipation.  His physical 
examination was entirely normal except for some small 
hemorrhoids.  The pertinent diagnoses were: 1) A history of 
peptic ulcer disease with multiple ulcers and a major 
bleeding episode, persistence of ulcer-type symptoms with 
bloating, belching, burping, and indigestion, and 2) A 
history compatible with irritable bowel syndrome with 
constipation thought to be related to tension.

The veteran sought private medical treatment in April 1998.  
His complaints included stomach cramps and diarrhea during 
the night before treatment.  He attributed the symptoms to 
having eaten some bad cantaloupe.  His symptoms had resolved 
prior to the appointment.  An examination of his abdomen was 
unremarkable.  The pertinent diagnosis was resolving 
gastroenteritis.

The veteran underwent yet another VA general medical 
examination in August 1998.  His complaints included frequent 
heartburn and indigestion.  He reported having six to seven 
bowel movements daily.  He denied having rectal bleeding.  He 
also complained of having trouble swallowing food.  He 
continued to take Pepcid.  On examination, his abdomen was 
normal except for generalized tenderness, with no localizing 
tenderness.  An upper gastrointestinal radiological series 
was 

unremarkable.  There was normal motility without filling 
defects.  The stomach, duodenal bulb and proximal small bowel 
were unremarkable.  Specifically, there were no masses or 
ulcerations seen.  A barium enema study showed multiple 
diverticula, especially within the sigmoid colon, but no 
associated inflammatory changes suggesting diverticulosis.  
The examiner who conducted the clinical examination of the 
veteran reported a diagnosis of history of peptic ulcer 
disease with continued complaints of heartburn.  The examiner 
noted that the veteran was on long-term Pepcid therapy.

The veteran has submitted statements from his father and 
mother.  A statement from his father dated in August 1996 
indicates that, while in Saudi Arabia, the veteran had 
complained of "stomach problems" from "bad water."  His 
mother stated that the veteran had called several times 
during his service in Saudi Arabia with complaints of stomach 
pain, digestive problems, and concern about a shipment of 
"contaminated" water to his unit.  In another statement, 
dated in March 1997, his mother stated she had personally 
witnessed the veteran having stomach discomfort during five 
different periods from 1991 to 1994.

The Board has reviewed the entire record.  The veteran's 
gastrointestinal disorder has been attributed to known 
clinical diagnoses, including punctate hemorrhagic gastritis, 
irritable bowel syndrome, and gastroenteritis.  As the 
veteran's symptoms have been attributed to a diagnosed 
illness, his disability cannot be service connected as due to 
undiagnosed illness pursuant to 38 C.F.R. §  3.317 (2000).

Parenthetically, the Board notes that the veteran's service 
medical records do not show that he was diagnosed with or 
treated for peptic ulcer disease during his active military 
service.  Further, it does not appear from the records in the 
claims file that the veteran had compensable disability from 
peptic ulcer disease within one year after his separation 
from service in July 1991.  Therefore, service connection 
could not be granted on a direct or presumptive basis.


B.  Chronic Fatigue

The veteran contends that he has disability from an 
undiagnosed illness manifested by fatigue.  When he underwent 
a VA general medical examination in April 1994, he complained 
of chronic fatigue, decreased stamina, and malaise.  The 
examiner did not report any clinical findings or signs of 
fatigue.  However, the reported diagnosis was chronic fatigue 
syndrome.  Chronic fatigue syndrome is defined as 

. . . persistent debilitating fatigue . . 
. with reduction of physical activity to 
less than half of usual, accompanied by 
some combination of muscle weakness, sore 
throat, mild fever, tender lymph nodes, 
headaches, and depression with the 
symptoms not attributable to any other 
known causes.  

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1627 (28th ed. 
1994).

In his March 1997 statement, the veteran's father asserted 
that the veteran lacked the energy he had prior to his 
service during the Persian Gulf War.

The report of the April 1997 VA examination does not show 
that the veteran had complaints of fatigue.  A physical 
examination and laboratory studies, including serology, were 
within normal limits.  The examiner reported a diagnosis of 
chronic fatigue of undetermined etiology.  He noted his 
suspicion that the fatigue was related to nervous tension.

During the August 1998 VA general medical examination, the 
veteran complained of becoming tired more easily, feeling 
excessive fatigue, tossing and turning in bed at night, and 
not feeling rested in the morning.  Serology showed an 
abnormally high white blood count and an abnormally low red 
blood count.  The reported diagnosis was chronic fatigue, 
claimed by veteran, with unknown etiology.


The veteran also underwent a VA neuropsychiatric examination 
in August 1998.  The reported diagnosis was chronic anxiety.  
The examiner commented that the veteran's fatigue was 
probably related to tension.

The Board has reviewed the entire record and finds that the 
veteran's subjective complaints of fatigue have been 
attributed to anxiety.  Thus, the etiology of his fatigue is 
not undetermined.  He is not entitled to service connection 
for fatigue pursuant to 38 C.F.R. § 3.317.

Further, his subjective complaints of fatigue are not shown 
by medical signs or other nonmedical indicators.  According 
to 38 C.F.R. § 3.317(a)(2), objective indications includes 
both signs in the medical sense of objective evidence 
perceptible to an examining physician and other non-medical 
indicators capable of independent verification.  While 
objective indications appears to contemplate evidence other 
than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  See VAOPGCPREC 4-99 (1999).  
However, in this case, the veteran's complaints of fatigue 
have not been independently verified despite that fact that 
he has undergone several examinations.

The Board notes that the veteran and his lay witnesses have 
contended that the veteran suffers from chronic fatigue that 
is related to his Persian Gulf service. However, a layman is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

C.  Arthralgia

The veteran contends that he has disability from multiple 
joint pain, including his ankles, knees, shoulders, elbows 
and neck, due to undiagnosed illness after his 

service in the Southwest Asia theater of operations during 
the Persian Gulf War.  In its July 1997 rating decision, the 
RO denied entitlement to service connection for arthralgia.  
Arthralgia is defined as pain in a joint.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 140 (28th ed. 1994).

The following is a summary of the evidence contained in the 
claims folder.  During a VA examination in April 1994, the 
veteran did not complain of multiple joint pain.  The 
examiner found some bilateral sacroiliac tenderness, although 
range of motion in the lumbar spine was normal in all planes 
with no pain.  The pertinent diagnosis was low back syndrome 
with lumbosacral fibromyositis.

Statements submitted by the veteran's father and mother in 
March 1997 do not refer to the veteran's complaints of 
multiple joint pain.

During the April 1997 VA examination, the veteran complained 
of aching joints, particularly his ankles.  A physical 
examination was entirely within normal limits.  The reported 
diagnosis was arthralgia of undetermined etiology.

During the August 1998 VA examination, the veteran complained 
of soreness in his knees, ankles, elbows, shoulders, and 
neck.  He also reported having swelling in his knees, and 
stiffness which was relieved by activity.  His neck soreness 
was worsened by activity.  He reported having aching and 
swelling in his knees and ankles after activity.  He denied 
having muscular symptoms and wide-spread pain.  He was 
observed to arise from a waiting room chair without 
difficulty.  His gait was normal.  He got in and out of the 
examining room chair without difficulty.  He walked on his 
heels and toes and was able to squat normally.  On orthopedic 
examination, the veteran's joints were normal except for a 
finding of slight crepitation bilaterally in his knees.  The 
examiner found none of the following objective signs or 
symptoms: tender points; trigger points; muscular twitching, 
contractures, atrophy, asymmetry, or signs of disuse; joint 
tenderness; dysthermia, swelling, effusion, discoloration.  
The veteran had full range of motion in all joints, his back 
and neck.  There were no nodes or dermatitides associated 
with rheumatologic disorders.  There was no gouty tophus.  
Deep tendon reflexes were 

physiologic, without pathological reflexes.  There were no 
neurodermatomal sensory deficits.  There were no muscular 
myotomal deficits.  The veteran had no balance problems.  
There was no evidence of incoordination.  X-rays of the 
veteran's hands, pelvis, and knees were normal.  
Rheumatologic serology studies were ordered, but the results 
were not reported.  The reported pertinent diagnoses were 
bilateral chondromalacia patella, musculoskeletal complaints 
without objectivity.  The examiner noted that the veteran had 
been involved in a motor vehicle accident after his 
separation from service.  According to the veteran, post-
accident studies had revealed herniated lumbar disks.  The 
veteran also indicated that he sustained a neck injury in the 
accident.  According to the examiner, the veteran exhibited 
no painful demeanor throughout the examination.

The Board has reviewed the entire record and finds that it 
contains no evidence of objective signs or symptoms of 
arthralgia in any joint other than the knees.  The veteran's 
bilateral knee disorder has been diagnosed as chondromalacia 
patella-a known clinical diagnosis.  As the record contains 
no indication that the veteran has objective signs of a 
chronic illness manifested by joint pain from an undiagnosed 
illness, service connection pursuant to 38 C.F.R. § 3.317 for 
arthralgia must be denied.


ORDER

The claims for service connection for service connection for 
PTSD and the following disorders, claimed as due to 
undiagnosed illness: headaches; a nerve disorder; depression; 
and a breathing impairment are dismissed.

Entitlement to service connection for the following 
disabilities, claimed as due to 

undiagnosed illness(es) is denied: chronic digestive 
disorder, including punctate gastritis and irritable bowel 
syndrome; chronic fatigue syndrome; and arthralgia.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



